Exhibit 10.1

 

LOGO [g865461.jpg]

     

David N. Farr

Chairman and

Chief Executive Officer

 

Emerson

8000 West Florissant Avenue.

P.O. Box 4100

St. Louis, MO 63136-8506

USA

August 12, 2020

Robert T. Sharp

8000 West Florissant Avenue

St. Louis, Missouri 63136

Dear Bob,

This Letter Agreement (the “Agreement”) sets out the terms of your separation
from Emerson Electric Co., including your resignation as an employee and officer
of Emerson. Throughout this Agreement, the term “Emerson” means Emerson Electric
Co. together with any and all other entities owned directly or indirectly, in
whole or in part, by Emerson Electric Co. Your separation of employment and the
terms of this Agreement are effective as of September 30, 2020 (the “Separation
Date”).

In consideration of good and valuable consideration provided to you pursuant to
this Agreement, you agree as follows:

 

  1.

NON-DISCLOSURE AGREEMENT

You agree that during your employment you have received and had access to
Emerson’s trade secrets and confidential and proprietary information
(collectively, the “Confidential Information”), which includes or concerns, but
is not limited to, attorney/client communications, global strategic
communications, information pertaining to strategic planning or other strategy,
mergers and acquisitions, corporate technology, intellectual property,
customers, pricing, business methods and operations, business policies,
procedures, practices and techniques, legal opinions and legal matters, research
or development projects or results, sales, finances, products, suppliers,
personnel performance and compensation, plans for future development, marketing
practices, market participation, market studies and financial forecasts and
budgeting. You agree that disclosure of such Confidential Information would be
detrimental to Emerson and agree that at no time following termination of your
employment with Emerson will you directly or indirectly disclose or cause the
disclosure of any Confidential Information to any person, firm, corporation or
entity, no matter what the purpose. You further agree that you will not directly
or indirectly disclose the terms of this Agreement to any person except as
authorized specifically herein.

The non-disclosure obligations set forth above shall not apply to the extent it
is necessary for you to: report income to taxing authorities; communicate with
immediate family members regarding financial matters; communicate with your
attorneys or agents to obtain legal and/or financial planning advice after any
such attorneys or agents bind themselves in writing to the same non-disclosure
obligations as set forth above; or to respond to any lawfully issued subpoena or
order of a court of



--------------------------------------------------------------------------------

competent jurisdiction or legitimate discovery request pursuant to state or
federal rules of civil procedure. Provided, however, that if any such subpoena,
order of court or discovery request is actually received by you, you agree to
provide a copy to Emerson’s General Counsel no later than three (3) days after
receipt via email, hand-delivery or overnight courier so that Emerson may seek
an appropriate protective order or other appropriate remedy, or in Emerson’s
sole discretion, waive compliance with the terms of this Section 1 of this
Agreement. You agree to cooperate with Emerson to obtain a protective order or
other appropriate remedy. In the event that no such protective order or other
remedy is obtained, or that Emerson waives compliance with the terms of
Section 1 of this Agreement, you agree that you shall (i) disclose only that
portion of the Confidential Information that you are advised by the written
legal opinion of counsel that you are legally required to disclose, (ii) provide
Emerson with prompt written notice in advance of any such disclosure, and
(iii) use all reasonable best efforts to obtain assurance that confidential
treatment will be accorded to the Confidential Information disclosed.

You agree to deliver to Emerson’s General Counsel prior to your Separation Date
all such Confidential Information, any other property of Emerson, and all copies
thereof in your possession or control, whether in handwritten, typed, printed,
graphic or electronic form (whether stored on Emerson-owned or personally owned
or used devices, including but not limited to personal computers, tablets, smart
phones, memory sticks, thumb drives, or on-site or off-site storage locations).
If after your Separation Date you determine that you have any Confidential
Information or other property of Emerson in your possession or control, you
shall immediately deliver such Confidential Information or property to the
General Counsel. You further agree to deliver your signed certification of
compliance with the provisions of this paragraph promptly upon request made to
you in writing by Emerson’s General Counsel.

Notwithstanding the foregoing, you may make any prospective employer or employee
aware of any provisions of this Agreement that would restrict your post-Emerson
employment activities.

 

  2.

NON-DISPARAGEMENT AGREEMENT

You will not individually or through third parties make any public or private
statement with respect to any aspect of your employment with Emerson, your
knowledge of the business and/or practices of Emerson, your separation of
employment or the terms of this Agreement. If inquiry is made by anyone
regarding your employment by, or separation from, Emerson, you agree to state
only “I have separated employment from Emerson effective September 30, 2020 and
look forward to future pursuits. I have enjoyed my many years with Emerson, but
it is time for me personally to move on. Emerson is a tremendous company and I
wish it well.” If such an inquiry is made of Emerson, Emerson shall make similar
positive statements about you.

The parties agree that they will not, directly or indirectly, disparage or make
or cause to be made, any comments, statements, or communications of any sort to
anyone — whether true or false — that may reasonably be considered to be
derogatory or detrimental to the parties, or as to Emerson, any Released Parties
(as defined in the Waiver and Release Agreement attached as Exhibit A), their
reputations or their services or that in any way reflect on the current or
former business practices of Emerson or its employees or you. The parties
acknowledge that Emerson and you each have a good reputation locally, nationally
and internationally, and the parties will take no action or engage in any
conduct that could injure or diminish that good reputation.

 

2



--------------------------------------------------------------------------------

  3.

NON-COMPETITION AND NON-SOLICITATION AGREEMENTS

You also agree that you will not, without prior written consent from both of
Emerson’s Chief Executive Officer and General Counsel, directly or indirectly
for a period of four (4) years from your Separation Date (the “Restricted
Period”):

 

  a.

enter the employ of, provide consulting services to, assist, or have any
financial interest in, any person, firm, corporation, or other entity engaged in
business activities anywhere in the world that directly or indirectly competes
with the businesses of Emerson as conducted on the date of this Agreement or as
contemplated on the date hereof to be developed during the Restricted Period;

 

  b.

acquire in any manner any investment in, or provide services to in any capacity,
any equity fund, hedge fund, or other investment vehicle, however structured,
that either directly or through portfolio company investments or otherwise
competes with the businesses of Emerson as conducted on the date hereof or as
contemplated on the date hereof to be developed during the Restrictive Period;

 

  c.

assist any third party in connection with any acquisition of any business of
Emerson, whether through an acquisition of stock or assets or otherwise, or in
the sale of any business to Emerson;

 

  d.

assist any third party in connection with any attempt to assert control over or
influence the management of Emerson, whether through the acquisition of stock by
such third party, addition of board members recommended by such third party, a
proxy solicitation by such third party or otherwise;

 

  e.

accept or solicit business from or attempt to solicit or accept business from
any person that is a customer of Emerson, except where such acceptance or
solicitation is in connection with your employment by an employer that is not a
competitor of Emerson or would otherwise violate this Agreement;

 

  f.

divert, take any action to induce, or encourage a customer of Emerson to reduce
or cease doing business with Emerson;

 

  g.

solicit, hire, or attempt to solicit or hire any person that currently is or
within the 12-month period prior to such solicitation, hiring or attempt thereof
was an employee, agent or consultant of Emerson to leave such employment or
separate his or her relationship with Emerson or induce any such person to do
anything which you are restricted from doing by reason of this Agreement; or

 

  h.

engage in any other action that might undermine the business or legal interests
of Emerson.

The foregoing shall not restrict you from owning not more than five percent (5%)
of the securities of any competitor of Emerson that is listed on any national
securities exchange, traded over-the-counter, or that is otherwise available for
investment by the general public as long as you have no relationship with the
issuer of such securities or any affiliate thereof, except as an investor.

 

3



--------------------------------------------------------------------------------

  4.

REASONABLENESS ENFORCEABILITY AND LIQUIDATED DAMAGES

You agree that the restrictions contained in Section 3, including those on time
and scope, are reasonable for the protection of Emerson in light of your
in-depth knowledge of Emerson’s global business, your present and prior
positions with Emerson and your access to Confidential Information relating to
all of Emerson’s businesses. You also affirm your agreement to comply with all
existing non-competition, invention disclosure and assignment, non-disclosure
and non-solicitation obligations you have with Emerson, including specifically
your obligations under the Emerson Incentive Shares plans and related
performance shares and restricted stock award agreements and Emerson stock
option plans and related option agreements. You agree that your obligations set
forth in this Agreement are in addition to and do not invalidate or supersede
your obligations under other plans, agreements or contracts unless in direct
conflict, in which case the terms of this Agreement shall prevail.

You agree and acknowledge that Emerson would not enter into this Agreement and
provide the valuable consideration offered to you herein but for the
restrictions in this Agreement. You agree that a violation of this Agreement and
the other agreements referenced in this Section 4 would result in irreparable
injury to Emerson and that, in the event of a violation or a reasonably
perceived threatened violation of any of the aforementioned restrictions,
Emerson shall be entitled to immediate, preliminary and permanent injunctive
relief which is in addition to any other remedies to which Emerson may be
entitled. You further agree to reimburse Emerson for all costs, expenses and
reasonable attorneys’ fees Emerson incurs to reasonably seek enforcement of any
provision contained herein, whether or not litigation is commenced; provided,
however, that in the event of a reasonably perceived threatened violation that
could be cured prior to damage to Emerson, Emerson shall provide you with notice
(written or verbal) and the opportunity to cure within five (5) days such
reasonably perceived threatened violation prior to Emerson claiming
reimbursement for such costs, expenses and reasonable attorneys’ fees.

You agree that any breach or threatened breach of this Agreement will result in
immediate forfeiture by you of all payments to be made or benefits provided to
you under this Agreement. You also agree as liquidated damages for any such
breach to repay to Emerson one-half of the economic value of all benefits
provided to you under this Agreement prior to the date of breach. You agree that
this liquidated damages provision and other remedies are necessary because
substantial damage will accrue to Emerson as the result of a breach, and the
amount of damages attributable to such breach may be uncertain and difficult to
calculate. Payment of liquidated damages shall in no way affect the settlement
and release of claims by you, nor shall payment of liquidated damages limit the
enforceability of any clause in this Agreement or any other agreement referenced
in this Section 4 or the ability of Emerson to seek damages and any other relief
from you as provided under applicable law or any agreement between you and
Emerson.

 

  5.

RELEASE AND DISCHARGE

You will release and discharge Emerson and its respective Directors, officers,
employees and agents from any and all claims or liability of whatever nature and
will execute the Waiver and Release Agreement attached hereto as Exhibit A. If
the Waiver and Release Agreement attached as Exhibit A is not executed by you,
this Agreement shall be null and void. You also agree that no benefits or other
compensation described in this Agreement (other than the payment of your base
salary described in Section 8.A. hereof) shall be paid or provided to you until
expiration of the seven-day revocation period set forth in the Waiver and
Release Agreement.

 

4



--------------------------------------------------------------------------------

Emerson acknowledges that, with respect to claims, actions or issues that arose
during your employment for which you were entitled to defense or indemnification
pursuant to Emerson’s By-Laws or directors and officers insurance coverage, you
shall remain entitled to such defense or indemnification subject to and solely
in accordance with the terms and conditions of such By-Laws or insurance
coverage during such period.

 

  6.

RESIGNATIONS

You agree to execute the Officer Resignation Form attached hereto as Exhibit B,
effective as of August 12, 2020.

 

  7.

CLAWBACK

You agree that you will remain subject to Emerson’s clawback policies, including
the Clawback Policy for Executive Officers which provides: “If the Board
determines that an executive officer has engaged in intentional misconduct that
caused or partially caused a material restatement of the Company’s consolidated
financial statements, the Board may, to the extent permitted by law and to the
extent it determines that it is in the Company’s best interests to do so,
require reimbursement to the Company of, or reduce or cancel, that portion of
annual incentive or any long-term incentive compensation paid or credited to
such executive officer on or after February 1, 2015 that would not have been
paid or credited had the consolidated financial statements that are the subject
of such restatement been correctly stated. For purposes of this policy, the term
“executive officer” means any officer of the Company who is required to file
reports pursuant to Section 16 of the Securities Exchange Act of 1934,” and such
other clawback provisions as included in your incentive award agreements.

 

  8.

COMPENSATION AND BENEFITS

Subject to and conditioned upon your compliance with your obligations and
covenants in this Agreement and any other agreement entered into between you and
Emerson, you will receive the compensation and benefits outlined below. The
compensation and benefits set forth herein are in lieu of and replace any other
compensation or benefits to which you may be entitled from Emerson:

 

  a.

Payment Through Separation Date: You will remain on the Emerson payroll and
receive your current base salary through your Separation Date.

 

  b.

Salary Continuation: The Company will provide salary continuation payments at
your current base salary rate from your Separation Date through June 30, 2021.
This will be paid to you in the manner that you currently receive your salary
payments. If you commence other employment during this period, your salary
continuation payments will end.

You specifically agree to immediately notify Emerson’s General Counsel upon your
acceptance of other employment or consulting arrangement (paid or unpaid) and
further agree that your failure to do so will be a material breach of this
Agreement.

 

5



--------------------------------------------------------------------------------

  c.

Discretionary Cash Bonus: You will remain eligible to participate in the Fiscal
2020 Emerson Electric Extra Salary Program under the same terms and conditions
as other participants in the Program. We will recommend to the Compensation
Committee that you receive a payment under the Program for Fiscal 2020, and
subject to their approval, payment will be made consistent with prior practices
for other named executive officers.

You will not be eligible to participate in the Fiscal 2021 Emerson Electric
Extra Salary Program.

 

  d.

Employee Benefits:

 

  (1)

Benefits During Salary Continuation:

 

  (a)

Health and Welfare Benefits — While on salary continuation, you will remain
eligible to participate in the active employee benefit plans that you currently
participate in, under the terms and conditions of the underlying plans. The
terms and conditions of the underlying plans are subject to change. The Company
will continue to pay its portion of the required premiums through the end of the
month that your salary continuation ends. Your portion of these premiums will be
deducted from your salary continuation payments.

 

  (b)

STD/LTD — Under the terms of the plans/governing regulations, you are not
eligible to participate in the Short-Term and Long-Term disability programs
after your Separation Date.

 

  (c)

Qualified and Non-qualified 401(k) Plans — Under the terms of the
plans/governing regulations, you will no longer be able to make or receive
contributions (employee/employer) to the Emerson Electric Co. Employee Savings
Investment Plan (the “401(k) Plan”) or the Emerson Electric Co. Savings
Investment Restoration Plan (the “Non-Qualified 401(k) Plan”) after your
Separation Date.

 

  (2)

Benefits After Salary Continuation:

 

  (a)

Health and Welfare Benefits — Upon the conclusion of your salary continuation
period, you are eligible for continuing medical, dental and vision insurance
coverage through Emerson’s pre-65 insurance program. If you wish to enroll for
this coverage, you are required to do so at that time and will be required to
make arrangements to personally pay the required premiums to the carriers.

As required by federal law, you will also have medical insurance continuation
options available to you under the Consolidated Omnibus Budget Reconciliation
Act, commonly referred to as COBRA. Detailed information will be sent to you by
Emerson’s third-party administrator outlining your rights under COBRA at that
time. To participate, you are required to enroll and arrange to personally pay
the required premiums to the providers.

If you choose the COBRA continuation option, you will not be permitted to enroll
in the Pre-65 coverage at a later date.

 

6



--------------------------------------------------------------------------------

  (b)

Life Insurance Coverage — After your salary continuation period concludes, you
will also receive information on continuing your life insurance coverage
(through conversion or portability) by electing to do so and arranging to
personally pay the required premium to the provider.

 

  e.

Retirement Benefits:

 

  (1)

Qualified Pension: You are a participant in the Emerson Electric Retirement Plan
and will continue to accrue additional service time in this plan while on salary
continuation. Under the plan rules, you can commence this benefit beginning at
age 55 (reduced for early commencement) or at age 65 on an unreduced basis based
on the accrued amount through your Separation Date as determined at the
conclusion of your salary continuation period. You are required to notify the
Emerson Pension Department at least sixty (60) days prior to your requested
commencement date in order to prepare the necessary forms.

 

  (2)

Qualified Savings Plans: You are a participant in the Emerson Electric Savings
Investment Plan (qualified 401(k)) and the Rosemount Profit Sharing Plan, both
administered by Vanguard. Under the qualified plan rules, you are permitted to
roll these funds over to an individual retirement savings plan, future employer
plan, leave the funds with Vanguard or request distributions. You should consult
with your tax advisor prior to taking any action.

 

  (3)

Non-Qualified Savings Plan: You are a participant in the non-qualified Emerson
Savings Investment Restoration Plan. Under plan rules, a lump-sum distribution
of these funds is required in the case of a separation of employment prior to
age 55. Normally, this distribution would occur in January of the calendar year
following your separation. However, as a top-50 most highly compensated employee
of the Company, you are subject to Section 409A of the Internal Revenue Code.
Due to IRS regulations interpreting Section 409A of the Internal Revenue Code,
this distribution will be delayed for six months following your separation as
determined by the conclusion of your salary continuation for this purpose. As
such, your lump-sum distribution from this account is expected to occur in
January 2022. You should consult with your tax advisor regarding the taxable
impact of such distribution.

 

  f.

Executive Perquisites: Your executive perquisites, including leased automobile,
club dues, executive physical and financial tax planning, will end on your
Separation Date, unless noted otherwise below:

 

  (1)

You may complete your 2020 calendar year tax return under the executive
financial tax planning program, subject to the normal terms and conditions of
the program.

 

  (2)

You will be required to return or purchase at its fair market value, your
company automobile prior to the end of your salary continuation period. Your use
of the company automobile during salary continuation shall remain subject to the
normal terms and conditions of the executive vehicle program.

 

7



--------------------------------------------------------------------------------

  (3)

You may continue use of your current company-provided club membership, under the
normal terms and conditions of the executive club program, through your salary
continuation period.

 

  (4)

If you have not already completed your Fiscal 2020 Executive Physical, your
Executive Physical card will remain active for you to complete your Fiscal 2020
Executive Physical prior to December 31, 2020.

 

  g.

Performance Shares: The terms of Emerson’s Performance Shares Award Program and
related award agreements require that to be eligible for a payment, a
participant must be an active employee of Emerson at the time of payment, not
solely through the end of the performance period. We will recommend an exception
to this requirement to the Compensation Committee of the Board of Directors that
you remain eligible to receive the following consideration for your outstanding
awards:

 

  (1)

Fiscal 2018 – 2020 Performance Shares Award — We will recommend that you will
receive a full payout of the final earned portion (as certified by the
Compensation Committee) of your Fiscal 2018 – 2020 Performance Shares Award at
the normal time under the Performance Shares Award Program, which is expected to
occur in November 2020.

 

  (2)

Fiscal 2019 – 2021 Performance Shares Award — We will recommend that you will
receive a full payout of the final earned portion (as certified by the
Compensation Committee) of your Fiscal 2019 – 2021 Performance Shares Award at
the normal time under the Performance Shares Award Program, which is expected to
occur in November 2021.

 

  (3)

Fiscal 2020 – 2022 Performance Shares Award — We will recommend that you will
receive a full payout of the final earned portion (as certified by the
Compensation Committee) of your Fiscal 2020 – 2022 Performance Shares Award at
the normal time under the Performance Shares Award Program, which is expected to
occur in November 2022.

These exceptions and payments are subject to your continued compliance with the
terms and conditions of the Performance Shares Award Program and related award
agreements, Emerson meeting the stated financial objectives under the terms and
conditions of the awards, and final approval of the payout by the Compensation
Committee as is required for all participants in the program.

 

8



--------------------------------------------------------------------------------

  h.

Restricted Shares: The terms of Emerson’s Incentive Shares Plans and your
Restricted Shares Award agreements provide that if a participant is not an
active employee until the end of the applicable restriction period, the entire
interest in the Restricted Shares underlying the award may be forfeited. We will
recommend an exception to this requirement to the Compensation Committee that
your awards of Restricted Shares continue to vest as specified in the original
award documents and be payable to you upon the applicable vesting dates of the
awards, and that you will continue to receive dividends on the Restricted Shares
to the extent provided in the original award agreements.

 

  i.

Taxes and Withholdings: All payments and other benefits provided for under this
Agreement, including but not limited to salary continuation and/or discretionary
bonus payments, Performance Shares Program payouts or vesting of Restricted
Shares will be subject to income tax and other withholdings as required by law.

 

  9.

GOVERNING LAW; EXCLUSIVE JURISDICTION

This Agreement is deemed to be entered in the State of Missouri and, without
regard to conflict of laws principles, shall be interpreted in accordance with
and governed by the laws of the State of Missouri. Emerson and you agree that
any legal action or proceeding with respect to this Agreement shall be brought
and determined exclusively in the courts of the County of St. Louis, State of
Missouri or of the United States of America for the Eastern District of Missouri
and that you submit to the jurisdiction of such courts with respect to any such
action or proceeding.

 

  10.

ADVICE OF ATTORNEY

You acknowledge that Emerson has advised you to consult with an attorney if you
need assistance in reviewing or understanding this Agreement or any of the
documents referenced in this Agreement, including the Waiver and Release
Agreement.

 

  11.

MISCELLANEOUS

If a court of competent jurisdiction declares any portion of this Agreement
invalid, all remaining portions of the Agreement will remain in full force and
effect.

Any questions regarding the terms of this Agreement or the payments to be made
or benefits received hereunder shall be directed to Emerson’s Vice President
Executive Compensation.

This Agreement may be executed in multiple counterparts, each of which when
taken together will constitute an original.

[signature page to follow]

 

9



--------------------------------------------------------------------------------

Please confirm that the foregoing represents your understanding of our entire
agreement by signing in the space provided below. Once again, I thank you for
your many years of dedicated service to Emerson, and I wish you the very best in
your future endeavors.

 

Sincerely, /s/ David N. Farr David N. Farr Chairman & Chief Executive Officer

 

ACCEPTED AND AGREED TO THIS

1st DAY OF September 2020

/s/ Robert T. Sharp

Robert T. Sharp



--------------------------------------------------------------------------------

EXHIBIT A – WAIVER AND RELEASE AGREEMENT

IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION, the adequacy of which is hereby
acknowledged, I, Robert T. Sharp, the undersigned, hereby release Emerson
Electric Co., its agents, officers, directors, employees, subsidiaries,
affiliates, successors and assigns (hereinafter “Emerson”) and any of Emerson’s
stockholders, successors, predecessors, contractors, attorneys or external
counsel or advisors (together with Emerson, the “Released Parties”) from any and
all claims of any kind, whether known or unknown, which I now have or may have
against Emerson or the Released Parties, by reason of any matter, cause or thing
which has occurred prior to my execution of this Waiver and Release Agreement.
Without limiting the generality of the foregoing, I understand that I am
releasing any and all claims against Emerson and agreeing not to sue to enforce
any right of legal action that I may currently have that relates in any way to
my employment or the termination of my employment relationship with Emerson.

Such released claims include, without limitation, any and all claims of
discrimination on the basis of race, color, sex, sexual harassment, religion,
creed or national origin under Title VII of the Civil Rights Act of 1964, as
amended, or on the basis of age under the Age Discrimination in Employment Act
of 1967, as amended, or on the basis of disability under the Americans With
Disabilities Act, as amended, or on the basis of sex under the Equal Pay Act;
any and all claims of pay discrimination under Title VII of the Civil Rights
Act, Lilly Ledbetter Fair Pay Act, Americans with Disabilities Act and Age
Discrimination in Employment Act; any and all claims of discrimination on the
basis of race, color, sex, sexual harassment, sexual orientation, gender
identity, marital or familial status, creed, national origin, age, religion,
disability, and other legally protected categories under any and all applicable
state statutes and/or county and city ordinances including the Missouri Human
Rights Act (Mo. Rev. Stat. § 213.010 et seq.); Missouri Statutory Provisions
Regarding Retaliation/Discrimination for Filing Worker’s Compensation Claim (Mo.
Rev. Stat. § 287.780); Missouri Service Letter Statute (Mo. Rev. Stat.
§ 290.140); Missouri Minimum Wage Law (Mo. Rev. Stat. § 290.500 et. seq.);
Missouri Equal Pay Law (Mo. Rev. Stat. § 290.400 et seq.); Missouri Handicap
Discrimination Law (Mo. Rev. Stat. § 209.150); Missouri Jury Leave Law (Mo. Rev.
Stat. § 494.460); Missouri Voting Leave Law (Mo. Rev. Stat. § 115.639); Missouri
Political Activities of Employee Law (Mo. Rev. Stat § 115.637); Missouri
Military Leave and Reemployment Law (Mo. Rev. Stat. § 41.370); Missouri Witness
Leave Laws; Missouri State Wage Payment and Work Hour Laws, Equal Pay for Equal
Work Law and the Law on Age Discrimination; any discrimination claims under
Section 1981 of the Civil Rights Act of 1866; any other claims of discrimination
and retaliation under local, state or federal law, regulation or Executive
Order; any claims under the Older Worker Benefit Protection Act; any and all
claims under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street
Reform and Consumer Protection Act, including all federal and state
“whistleblower” claims; any and all claims in contract or tort; any and all
wrongful termination causes of action, including the covenant of good faith and
fair dealings, breach of an implied or express contract, negligent or
intentional infliction of mental distress, promissory estoppel/detrimental
reliance, defamation, negligent retention/hiring, and negligent supervision; any
claims for lost wages, benefits, expenses, severance, compensatory or punitive
damages, attorney’s fees, and all claims for any other type of damage relief;
any and all claims under the Worker Adjustment and Retraining Notification
(WARN) Act; any and all claims under the Family and Medical Leave Act (FMLA);
any and all claims under the Genetic Information and Nondisclosure Act (GINA);
any and all claims under the Fair Labor Standards Act and any other State labor
laws; and any and all claims under the Employee Retirement Income Security Act
(ERISA). This Waiver and Release Agreement does not include any vested rights I
may have under a retirement or profit-sharing plan or claims that are not
waivable by law. I further waive, release and agree not to sue to enforce any
rights I may have to reemployment and specifically agree not to seek
reemployment with Emerson or any of its associated companies, divisions,
business units, or subsidiaries.



--------------------------------------------------------------------------------

I further acknowledge, understand and agree that:

 

  1.

The Company’s payment of money and/or granting of benefits to me constitutes
consideration, in addition to any money or benefits that I am currently entitled
to receive, for my signing this Waiver and Release Agreement and does not in any
way indicate that I have any viable claims against Emerson or that Emerson
admits any liability to me whatsoever.

 

  2.

I understand and agree not to communicate derogatorily about Emerson, or its
officers and employees, in any way to customers, potential customers, vendors,
business associates, employees or members of the press or media. I further
understand that Emerson also will not communicate derogatorily about me.

 

  3.

I agree not to file, or participate in, any lawsuit, arbitration or mediation,
including a class action, whether as a witness or class member, regarding any
aspect of my employment with Emerson unless compelled to do so by a Court of
Law.

 

  4.

I understand and agree that if a Court declares any portion of this Waiver and
Release Agreement invalid in any manner, that all remaining portions of the
document will be given full force and effect and all remaining terms and
conditions will apply to both parties.

 

  5.

I have up to twenty-one (21) days from today, August 12, 2020, to decide if I
want to sign this Waiver and Release Agreement and enter into an agreement with
Emerson as discussed with me and outlined in the attached Letter Agreement,
which period can be waived by me. I acknowledge that Emerson has advised me to
consult with an attorney to obtain any assistance that I need in reviewing or
understanding any part of this document.

 

      

I may rescind (that is, cancel) this Waiver and Release Agreement within seven
(7) calendar days of signing it to reinstate any claims I may have. To be
effective, any rescission must be in writing and delivered to Emerson in care of
the General Counsel, at 8000 W. Florissant Ave., St. Louis, Missouri 63136,
either by hand or by mail, within the appropriate rescission period. If sent by
mail, the rescission must be: (a) postmarked within the appropriate rescission
period; (b) properly addressed to the Office of the General Counsel, Emerson
Electric Co., at 8000 W. Florissant Ave., St. Louis, Missouri 63136; and
(c) sent by certified mail, return receipt requested. The Company will have no
obligations under this Waiver and Release Agreement or the Letter Agreement to
which it is attached in the event I timely deliver a notice of rescission, and I
agree to immediately return all payments previously made hereunder or benefits
conferred hereunder as a condition of such rescission.

 

  6.

I have not relied on any representations, promises, or agreements of any kind
made by Emerson in connection with my voluntary decision to sign this Waiver and
Release Agreement except those set forth herein and the attachments to it. I
understand this Waiver and Release Agreement does not waive rights or claims
that may arise after this Waiver and Release Agreement is executed.



--------------------------------------------------------------------------------

I have read this Waiver and Release Agreement carefully and acknowledge that I
have been advised to consult with an attorney to review it and have done so or
voluntarily elected not to do so. I have informed Emerson that I clearly
understand all of its terms. I have not been forced or pressured in any manner
whatsoever to sign this Waiver and Release Agreement. I am fully capable to
understand and comprehend all of its terms and voluntarily agree to all of its
terms.

 

/s/ Robert T. Sharp                     September 1, 2020_

Signature                                         Date Robert T. Sharp



--------------------------------------------------------------------------------

EXHIBIT B - OFFICER RESIGNATION

I, Robert T. Sharp, do hereby submit my resignation, effective August 12, 2020,
from my position as Executive President Commercial & Residential Solutions, as
well as from any other positions (if any) I may hold with any subsidiaries or
affiliates of Emerson.

 

/s/ Robert T. Sharp

Robert T. Sharp